DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 6, 8, 9, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Drawings

The drawings are objected to because:

Fig. 8 contains the following inconsistencies:
dashed box identified as “801” would appear to be correctly identified as “800”
“controller” identified as “180” would appear to be correctly identified as “1800”

Based on e.g., ¶ 0210, Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description.
While Fig. 10 illustrates “Rx 1” and “Rx 2” (presumably, the outputs of the receivers 802a, 802b respectively), “Rx 1” and “Rx 2” are not found recited in the present Specification.

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Appropriate correction is required.

Examiner’s Note

 Claim 1 recites (in part):
an electrical signal transmission unit electrically connecting at least one of the transmitter and the plurality of receivers …

It is ambiguous as to whether: 

the electrical signal transmission unit electrically connects to at least one of the transmitter or the plurality of receivers …
the electrical signal transmission unit electrically connects to the transmitter or at least one of the plurality of receivers …
the electrical signal transmission unit electrically connects at least one of the transmitter to the plurality of receivers …
the electrical signal transmission unit electrically connects the transmitter to at least one of the plurality of receivers …




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 - 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the receiver” as underlined below:  

Claim 1 recites (in part): 

wherein the electrical signal transmission unit transmits a predetermined electrical signal to the receiver in addition to the ultrasonic waves emitted from the transmitter.


There is insufficient antecedent basis for this limitation in the claim.


Claim 6 recites:
6. The ultrasonic sensor of claim 3, 
wherein the electrical signal transmission unit transmits a predetermined electrical signal to the receiver such that an overlapping region between 
a first signal output by the receiver in response to the electrical signal and 
a second signal output by the receiver in response to ultrasonic waves emitted by the transmitter 
is below a predetermined time interval.

Claim 9 recites:
9. The ultrasonic sensor of claim 8, 
wherein a time range in which the first signal is output and a time range in which the second signal is output overlap with each other within a predetermined time interval.

It is ambiguous as to how the first signal is differentiated from the second signal. From e.g., Figs. 10 and 11 of the present disclosure, both the first signal and the second signal appear as a single signal arbitrarily distinguished in time.  

Claim 7 recites:
7. The ultrasonic sensor of claim 3, 
wherein the receiver 
outputs a first signal by an electrical signal received from the electrical signal transmission unit, and 
outputs a second signal by ultrasonic waves emitted by the transmitter.

It is first ambiguous as to how the receiver outputs a first signal by an electrical signal received from the electrical signal transmission unit. While it is interpreted that the receiver outputs a first signal, it is ambiguous as to how the output is performed (i.e., how “by” is interpreted). Possible interpretations might include:
the receiver outputs a first signal through/via/by-way-of an electrical signal received from the electrical signal transmission unit. 

It is ambiguous in this interpretation how the receiver outputs through a received electrical signal.
Other possibilities, though not interpreted as being supported by the current claim language (i.e., not interpreted as equivalent or synonyms of “by”), might include:
the receiver outputs a first signal based on the reception of an electrical signal received from the electrical signal transmission unit.

the receiver outputs a first signal in response to the reception of an electrical signal received from the electrical signal transmission unit.

These interpretations would support the receiver outputting a signal that might represent the receiver’s mere reception of the electrical signal received from the electrical signal transmission unit (e.g., an acknowledgement).


It is also ambiguous as to how the receiver … outputs a second signal by ultrasonic waves emitted by the transmitter. While it is interpreted that the receiver outputs a second signal, it is ambiguous as to how the output is performed (i.e., how “by” is interpreted). Possible interpretations might include:

the receiver … outputs a second signal through/via/by-way-of ultrasonic waves emitted by the transmitter.

As there is – at least – no disclosure as to the receiver controlling the transmitter, it is ambiguous in this interpretation how the receiver outputs through waves emitted by the transmitter.
Other possibilities, though not interpreted as being supported by the current claim language (i.e., not interpreted as equivalent or synonyms of “by”), might include:
the receiver … outputs a second signal based on the reception of ultrasonic waves emitted by the transmitter.
the receiver … outputs a second signal in response to the reception of ultrasonic waves emitted by the transmitter.

These interpretations would support the receiver outputting a signal that might represent (i.e., be based on) the receiver’s mere reception of the ultrasonic waves emitted by the transmitter (e.g., received transmitter emission echoed off an object).
It is lastly noted that as illustrated in Figs. 10 and 11 of the present disclosure both the first signal and the second signal appear to be “transmitted” by the receiver (not the transmitter) and appear to be the same signal differentiated only in time.

Claims 8 and 9 recite the limitation the first signal prior and the second signal. There is insufficient antecedent basis for these limitations in the claim.

Claim 16 recites:
16. The robot cleaner of claim 15, 
wherein a circuit constituting the electrical signal transmission unit is installed separately from a circuit constituting the controller.

It is ambiguous as to whether “installed” is in reference to the physical assembly of the two circuits being performed at the same time, in reference to the physical assembly of the two circuits being performed in a separate (or different) operation, in reference to a common physical location of the two circuits (e.g., on a common Printed Circuit Board (PCB), or in reference to something else.

Appropriate correction is required.


Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0052255 to YU et al. (hereinafter “YU”) in view of U.S. Patent Publication 2004/0239651 to SAKURAI.

Regarding Claim 1, YU discloses an ultrasonic sensor comprising:
a transmitter that emits ultrasonic waves (home robot … includes a shell, a plurality of ultrasonic transmitters and a plurality of ultrasonic receivers and a controller, in which the controller controls the plurality of ultrasonic transmitters to send the first ultrasonic signals at intervals according to a preset cycle and detects the front obstacle according to the signals received by the plurality of ultrasonic receivers. [¶ 0007] …The plurality of ultrasonic transmitters 200 and the plurality of ultrasonic receivers 300 are disposed on the shell 100 and arranged alternately with each other. … the controller 400 is configured to control the plurality of ultrasonic transmitters 200 to send first ultrasonic signals at intervals according to a preset cycle. [¶ 0032]);
a plurality of receivers installed at positions spaced apart from the transmitter by a predetermined distance to receive ultrasonic waves emitted from the transmitter (home robot … includes a shell, a plurality of ultrasonic transmitters and a plurality of ultrasonic receivers and a controller, in which the controller controls the plurality of ultrasonic transmitters to send the first ultrasonic signals at intervals according to a preset cycle and detects the front obstacle according to the signals received by the plurality of ultrasonic receivers. [¶ 0007] … the first angle a is equal to the second angle b, which means that the first ultrasonic receiver 300A, the first ultrasonic transmitter 200B, the second ultrasonic transmitter 200C, the second ultrasonic receiver 300D and the third ultrasonic receiver 300E are distributed at the same angle intervals. [¶ 0035]); and
an electrical signal transmission unit electrically connecting at least one of the transmitter and the plurality of receivers (a controller connected with the plurality of ultrasonic transmitters and the plurality of ultrasonic receivers, respectively, and configured to control the plurality of ultrasonic transmitters to send first ultrasonic signals at intervals according to a preset cycle and to detect a front obstacle according to signals received by the plurality of ultrasonic receivers. [¶ 0006])

While YU further discloses “a controller connected with the plurality of ultrasonic transmitters and the plurality of ultrasonic receivers, respectively, and configured to control the plurality of ultrasonic transmitters to send first ultrasonic signals at intervals according to a preset cycle and to detect a front obstacle according to signals received by the plurality of ultrasonic receivers.” [¶ 0006], YU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor SAKURAI teaches:
wherein the electrical signal transmission unit transmits a predetermined electrical signal to the receiver in addition to the ultrasonic waves emitted from the transmitter (The power supply 121 supplies power to the entire transmitter 103. The main processor 122 controls the ultrasonic generator circuit 123 to output ultrasonic wave at regular intervals. When the ultrasonic generator circuit 123 generates ultrasonic wave, the main processor 122 transmits a digital pulse as a synchronization signal of the ultrasonic output to a main processor 132 of the receiver 103 through the cable 105, thereby notifying the receiver 103 that ultrasonic wave has been generated. [¶ 0049] …  Based on the output signal from the main processor 122, the ultrasonic generator circuit 123 outputs ultrasonic wave. The receiver 103 includes an ultrasonic receiver circuit 131, the main processor 132, a power supply 133, and a host interface circuit 134. The ultrasonic receiver circuit 131 receives the ultrasonic wave from the transmitter 102. [¶ 0050] … After the synchronization signal of the ultrasonic output from the transmitter 102 is received, the main processor 132 measures the time (represented by a counter value) required for the ultrasonic receiver circuit 131 to receive the ultrasonic wave, and detects the position indicated by the transmitter 102. The main processor 132 then transmits the indicated position to the host computer 50 through the host interface circuit 134. The power supply 133 supplies power to the entire receiver 103. [¶ 0051]. The Examiner notes it is interpreted that: 1) consistent with e.g., PP 0042, 0180, & 0182 of the present published Specification, at least one of the plurality of receivers receives both ultrasonic waves emitted from the transmitter and a predetermined electrical signal transmitted from the electrical signal transmission unit; 2) the electrical signal transmission unit may – or may not – be integrated with the transmitter or the controller; 3) while not claimed, and as would commonly be understood by a Person Of Skill In The Art (POSITA), the functionality of emitting ultrasonic waves is performed by a transducer/probe (or similar) which converts electrical energy to ultrasonic energy; 4) the transmitter and receiver are interpreted as transmitting circuitry and receiving circuitry respectively i.e., no claim is made as to ultrasonic transducer/probe functionality or location or to any separation or integration of the transmitter and/or receiver with a transducer/probe; and 5) the sensor includes/contains/houses both the transmitter and the receiver.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of YU with that of SAKURAI for advantage of an ultrasonic apparatus where an ultrasonic signal received from the transmitter, while synchronizing with the transmitter, the transmitter being connected to the receiver with a communication line that enables bi-directional communication between the transmitter and the receiver. (SAKURAI: ¶ 0019)

Claims 2 and 3 rejected under 35 U.S.C. 103 as being unpatentable over YU and SAKURAI in view of U.S. Patent Publication 2016/0089115 to SATO.

Regarding Claim 2, the combination of YU and SAKURAI teaches the ultrasonic sensor of claim 1.
While the combination of YU and SAKURAI does not explicitly teach, or is not relied on to teach, in the same field of endeavor SATO teaches:
wherein the electrical signal transmission unit transmits a predetermined electrical signal to the receiver when the transmitter emits ultrasonic waves (the ultrasonic transmitting circuit 20 performs ultrasonic transmission … based on a control signal from the control processor 31. [¶ 0023] … the ultrasonic receiving circuit 21 performs ultrasonic reception … based on a control signal from the control processor 31. [¶ 0024])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of YU and SAKURAI with that of SATO for advantage of a control processor 31 [that] controls the ultrasonic transmitting circuit 20, the ultrasonic receiving circuit 21, … and the like. (SATO: ¶ 0033)

Regarding Claim 3, the combination of YU, SAKURAI, and SATO teaches the ultrasonic sensor of claim 2.
While YU further discloses “a controller connected with the plurality of ultrasonic transmitters and the plurality of ultrasonic receivers, respectively, and configured to control the plurality of ultrasonic transmitters to send first ultrasonic signals at intervals according to a preset cycle and to detect a front obstacle according to signals received by the plurality of ultrasonic receivers.” [¶ 0006], SATO further teaches:
wherein the electrical signal transmission unit transmits a predetermined electrical signal to the receiver before the ultrasonic waves emitted by the transmitter reach the receiver (When the ultrasonic wave is transmitted from the ultrasonic probe 12 to the subject, the transmitted ultrasonic wave is sequentially reflected by a discontinuity surface of acoustic impedance … and is received by the ultrasonic probe 12 as an echo signal. [¶ 0020] … the ultrasonic transmitting circuit 20 performs ultrasonic transmission … based on a control signal from the control processor 31. [¶ 0023] … the ultrasonic receiving circuit 21 performs ultrasonic reception … based on a control signal from the control processor 31. [¶ 0024]. The Examiner notes that as would be commonly understood by a Person Of Skill In The Art (POSTA), once triggered, emitted ultrasonic waves, traveling at the speed of sound, reflected, then received at the receiver would obviously arrive at the receiver later than the arrival of the control signal (i.e., transmission trigger) where the (wired) control signal travels at a significant fraction of the speed of light (e.g., ~50%-70% of C in copper)))

Motivation to combine the teaching of YU and SAKURAI with that of SATO given in Claim 2 above.

Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over YU, SAKURAI, and SATO in view of U.S. Patent Publication 2017/0045614 to HARRES.

Regarding Claim 4, the combination of YU, SAKURAI, and SATO teaches the ultrasonic sensor of claim 3.
YU further discloses “a controller connected with the plurality of ultrasonic transmitters and the plurality of ultrasonic receivers, respectively, and configured to control the plurality of ultrasonic transmitters to send first ultrasonic signals at intervals according to a preset cycle and to detect a front obstacle according to signals received by the plurality of ultrasonic receivers.” [¶ 0006]
SATO further teaches:
wherein the electrical signal transmission unit transmits a predetermined electrical signal to the receiver before the receiver [determines an obstacle event] in response to the ultrasonic waves emitted by the transmitter (When the ultrasonic wave is transmitted from the ultrasonic probe 12 to the subject, the transmitted ultrasonic wave is sequentially reflected by a discontinuity surface of acoustic impedance … and is received by the ultrasonic probe 12 as an echo signal. [¶ 0020] … the ultrasonic transmitting circuit 20 performs ultrasonic transmission … based on a control signal from the control processor 31. [¶ 0023] … the ultrasonic receiving circuit 21 performs ultrasonic reception … based on a control signal from the control processor 31. [¶ 0024])

While the combination of YU, SAKURAI, and SATO does not explicitly teach, or is not relied on to teach, in the same field of endeavor HARRES teaches:

before the receiver increases an output above a predetermined value in response to the ultrasonic waves emitted by the transmitter (By defining the time for the ultrasonic wave to travel from transmitter 108, TX, to the obstacle 118 and back to receiver 114, RX1, as TOF1 and the path from TX-to-obstacle-to-RX2 as TOF2, it can be shown that the following equations for the lateral and longitudinal distances hold … In these equations, c is the speed of sound and D is the distance from transmitter to either of the two receivers. [¶¶ 0029 and 0030 illustrate in Fig. 1 and Equation 1] … A simple way to determine time-of-flight is to generate the AM-demodulated envelope of an ultrasonic receiver response and compare it to some threshold 314. For example, in FIG. 3, the two envelope waveforms 306 and 308 descend below their respective baselines 310 and 312 by a little less than 1 volt near mid-screen. A comparator, with threshold set at about 0.3 volts below baseline, would detect the object corresponding to these “dips”. [¶ 0038] … Note on the comparator 506 and comparator 504 output waveforms of FIG. 4 how the waveforms transition to their stable-phase versions before and after the “obstacle event” that is apparent from the increase in amplitude in the waveforms 508 and 502. [¶ 0047]. The Examiner notes that: 1) as would be commonly understood by a Person Of Skill In The Art (POSTA), once triggered, emitted ultrasonic waves, traveling at the speed of sound, reflected, then received at the receiver would obviously arrive at the receiver later than the arrival of the control signal (i.e., transmission trigger) where the (wired) control signal travels at a significant fraction of the speed of light (e.g., ~50%-70% of C in copper); and 2) the point in which a received waveform is measured is moot if the very reception of the waveform occurs after the control signal (i.e., “trigger”) arrives at the receiver.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of YU, SAKURAI, and SATO with that of HARRES for advantage of a an apparatus and method for ultrasonic ranging that allows for the determination of both longitudinal and lateral distances. (HARRES: ¶ 0010)

Regarding Claim 5, the combination of YU, SAKURAI, and SATO teaches the ultrasonic sensor of claim 3.
While the combination of YU, SAKURAI, and SATO does not explicitly teach, or is not relied on to teach, in the same field of endeavor HARRES teaches:
wherein the electrical signal transmission unit transmits a predetermined electrical signal to the receiver before an increase rate of output of the receiver is changed from a positive value to a negative value while the receiver changes an output in response to the ultrasonic waves emitted by the transmitter (By defining the time for the ultrasonic wave to travel from transmitter 108, TX, to the obstacle 118 and back to receiver 114, RX1, as TOF1 and the path from TX-to-obstacle-to-RX2 as TOF2, it can be shown that the following equations for the lateral and longitudinal distances hold … In these equations, c is the speed of sound and D is the distance from transmitter to either of the two receivers. [¶¶ 0029 and 0030 illustrate in Fig. 1 and Equation 1] … A simple way to determine time-of-flight is to generate the AM-demodulated envelope of an ultrasonic receiver response and compare it to some threshold 314. For example, in FIG. 3, the two envelope waveforms 306 and 308 descend below their respective baselines 310 and 312 by a little less than 1 volt near mid-screen. A comparator, with threshold set at about 0.3 volts below baseline, would detect the object corresponding to these “dips”. [¶ 0038] … Note on the comparator 506 and comparator 504 output waveforms of FIG. 4 how the waveforms transition to their stable-phase versions before and after the “obstacle event” that is apparent from the increase in amplitude in the waveforms 508 and 502. [¶ 0047]. The Examiner notes that: 1) as would be commonly understood by a Person Of Skill In The Art (POSTA), once triggered, emitted ultrasonic waves, traveling at the speed of sound, reflected, then received at the receiver would obviously arrive at the receiver later than the arrival of the control signal (i.e., transmission trigger) where the (wired) control signal travels at a significant fraction of the speed of light (e.g., ~50%-70% of C in copper); and 2) the point in which a received waveform is measured is moot if the very reception of the waveform occurs after the control signal (i.e., “trigger”) arrives at the receiver.)

Motivation to combine the teaching of YU, SAKURAI, and SATO with that of HARRES given in Claim 4 above.

Claims 10 - 13 rejected under 35 U.S.C. 103 as being unpatentable over YU, SAKURAI, and SATO in view of U.S. Patent Publication 2012/0029351 to HATAYAMA et al. (hereinafter “HATAYAMA”).

Regarding Claim 10, the combination of YU and SAKURAI teaches the ultrasonic sensor of claim 1.
While the combination of YU and SAKURAI does not explicitly teach, or is not relied on to teach, in the same field of endeavor HATAYAMA teaches:
wherein the transmitter has a positive output terminal and a negative output terminal, and the electrical signal transmission unit is connected between the negative output terminal and any one of the plurality of receivers (a carrier signal generating circuit for generating an output voltage Vo applied to an ultrasonic probe 41 includes cascaded source follower type NMOSFETs 11 to 14, a variable current source 31, and a constant current source for biasing 32. The probe 41 can be made to generate the output voltage Vo with arbitrary amplitude by controlling a gate voltage V4 by controlling the output current value of the variable current source 31. In addition, a voltage applied to each NMOSFET can be divided by connecting the NMOSFETs 11 to 14 in a multi-stage manner. Accordingly, the withstand voltage of the NMOSFET may be low. [ABSTRACT])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of YU and SAKURAI with that of HATAYAMA for advantage of in order to simplify a manufacturing process and reduce cost and power consumption by providing an ultrasonic diagnostic apparatus including a carrier signal generating circuit excellent in IC implementation. (HATAYAMA: ABSTRACT)

Regarding Claim 11, the combination of YU, SAKURAI, and HATAYAMA teaches the ultrasonic sensor of claim 10.
HATAYAMA further teaches:
wherein the electric signal transmission unit comprises a MOSFET (a carrier signal generating circuit for generating an output voltage Vo applied to an ultrasonic probe 41 includes cascaded source follower type NMOSFETs 11 to 14, a variable current source 31, and a constant current source for biasing 32. The probe 41 can be made to generate the output voltage Vo with arbitrary amplitude by controlling a gate voltage V4 by controlling the output current value of the variable current source 31. In addition, a voltage applied to each NMOSFET can be divided by connecting the NMOSFETs 11 to 14 in a multi-stage manner. Accordingly, the withstand voltage of the NMOSFET may be low. [ABSTRACT])

Motivation to combine the teaching of YU and SAKURAI with that of HATAYAMA given in Claim 10 above.

Regarding Claim 12, the combination of YU, SAKURAI, and HATAYAMA teaches the ultrasonic sensor of claim 11.
HATAYAMA further teaches:
wherein a gate terminal of the MOSFET is connected to a negative output terminal of the transmitter (a carrier signal generating circuit for generating an output voltage Vo applied to an ultrasonic probe 41 includes cascaded source follower type NMOSFETs 11 to 14, a variable current source 31, and a constant current source for biasing 32. The probe 41 can be made to generate the output voltage Vo with arbitrary amplitude by controlling a gate voltage V4 by controlling the output current value of the variable current source 31. In addition, a voltage applied to each NMOSFET can be divided by connecting the NMOSFETs 11 to 14 in a multi-stage manner. Accordingly, the withstand voltage of the NMOSFET may be low. [ABSTRACT])

Motivation to combine the teaching of YU and SAKURAI with that of HATAYAMA given in Claim 10 above.

Regarding Claim 13, the combination of YU and SAKURAI teaches the ultrasonic sensor of claim 1.
While the combination of YU and SAKURAI does not explicitly teach, or is not relied on to teach, in the same field of endeavor HATAYAMA teaches:
wherein a level of the electrical signal transmitted to the receiver by the electrical signal transmission unit is variably set (a carrier signal generating circuit for generating an output voltage Vo applied to an ultrasonic probe 41 includes cascaded source follower type NMOSFETs 11 to 14, a variable current source 31, and a constant current source for biasing 32. The probe 41 can be made to generate the output voltage Vo with arbitrary amplitude by controlling a gate voltage V4 by controlling the output current value of the variable current source 31. In addition, a voltage applied to each NMOSFET can be divided by connecting the NMOSFETs 11 to 14 in a multi-stage manner. Accordingly, the withstand voltage of the NMOSFET may be low. [ABSTRACT])

Motivation to combine the teaching of YU and SAKURAI with that of HATAYAMA given in Claim 10 above.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over YU in view of SAKURAI and U.S. Patent Publication 2013/0305483 to DYSON et al. (hereinafter “DYSON”).

Regarding Claim 15, YU discloses a robot cleaner performing autonomous driving, the robot cleaner comprising:
a main body … an ultrasonic sensor configured to sense a distance between the main body and an obstacle (home robot … includes a shell, a plurality of ultrasonic transmitters and a plurality of ultrasonic receivers and a controller, in which the controller controls the plurality of ultrasonic transmitters to send the first ultrasonic signals at intervals according to a preset cycle and detects the front obstacle according to the signals received by the plurality of ultrasonic receivers. The home robot can detect the orientation of the obstacle and ignore material influence of the obstacle, such that the home robot may use corresponding avoiding methods according to the detected orientation of the obstacle to avoid a collision between the home robot and the obstacle and also to provide coverage rate of cleaning, thereby improving users' experience. [¶ 0007]),
wherein the ultrasonic sensor comprises:
a transmitter installed at a point on an outer surface of the main body to emit ultrasonic waves in a predetermined direction (home robot … includes a shell, a plurality of ultrasonic transmitters and a plurality of ultrasonic receivers and a controller, in which the controller controls the plurality of ultrasonic transmitters to send the first ultrasonic signals at intervals according to a preset cycle and detects the front obstacle according to the signals received by the plurality of ultrasonic receivers. [¶ 0007] …The plurality of ultrasonic transmitters 200 and the plurality of ultrasonic receivers 300 are disposed on the shell 100 and arranged alternately with each other. … the controller 400 is configured to control the plurality of ultrasonic transmitters 200 to send first ultrasonic signals at intervals according to a preset cycle. [¶ 0032]);
a plurality of receivers installed at positions spaced apart from the transmitter by a predetermined distance on the outer surface of the main body to receive ultrasonic waves emitted from the transmitter and then reflected by the obstacle (home robot … includes a shell, a plurality of ultrasonic transmitters and a plurality of ultrasonic receivers and a controller, in which the controller controls the plurality of ultrasonic transmitters to send the first ultrasonic signals at intervals according to a preset cycle and detects the front obstacle according to the signals received by the plurality of ultrasonic receivers. [¶ 0007] … the first angle a is equal to the second angle b, which means that the first ultrasonic receiver 300A, the first ultrasonic transmitter 200B, the second ultrasonic transmitter 200C, the second ultrasonic receiver 300D and the third ultrasonic receiver 300E are distributed at the same angle intervals. [¶ 0035]); and
an electrical signal transmission unit electrically connecting at least one of the transmitter and the plurality of receivers (a controller connected with the plurality of ultrasonic transmitters and the plurality of ultrasonic receivers, respectively, and configured to control the plurality of ultrasonic transmitters to send first ultrasonic signals at intervals according to a preset cycle and to detect a front obstacle according to signals received by the plurality of ultrasonic receivers. [¶ 0006]), and

While YU further discloses “a controller connected with the plurality of ultrasonic transmitters and the plurality of ultrasonic receivers, respectively, and configured to control the plurality of ultrasonic transmitters to send first ultrasonic signals at intervals according to a preset cycle and to detect a front obstacle according to signals received by the plurality of ultrasonic receivers.” [¶ 0006], YU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor SAKURAI teaches:
wherein the electrical signal transmission unit transmits a predetermined electrical signal to the receiver in addition to the ultrasonic waves emitted from the transmitter (The power supply 121 supplies power to the entire transmitter 103. The main processor 122 controls the ultrasonic generator circuit 123 to output ultrasonic wave at regular intervals. When the ultrasonic generator circuit 123 generates ultrasonic wave, the main processor 122 transmits a digital pulse as a synchronization signal of the ultrasonic output to a main processor 132 of the receiver 103 through the cable 105, thereby notifying the receiver 103 that ultrasonic wave has been generated. [¶ 0049] …  Based on the output signal from the main processor 122, the ultrasonic generator circuit 123 outputs ultrasonic wave. The receiver 103 includes an ultrasonic receiver circuit 131, the main processor 132, a power supply 133, and a host interface circuit 134. The ultrasonic receiver circuit 131 receives the ultrasonic wave from the transmitter 102. [¶ 0050] … After the synchronization signal of the ultrasonic output from the transmitter 102 is received, the main processor 132 measures the time (represented by a counter value) required for the ultrasonic receiver circuit 131 to receive the ultrasonic wave, and detects the position indicated by the transmitter 102. The main processor 132 then transmits the indicated position to the host computer 50 through the host interface circuit 134. The power supply 133 supplies power to the entire receiver 103. [¶ 0051]. The Examiner notes it is interpreted that: 1) consistent with e.g., PP 0042, 0180, & 0182 of the present published Specification, at least one of the plurality of receivers receives both ultrasonic waves emitted from the transmitter and a predetermined electrical signal transmitted from the electrical signal transmission unit; 2) the electrical signal transmission unit may be distinct, or be integrated with either the transmitter, or the controller; 3) while not claimed, and as would commonly be understood by a Person Of Skill In The Art (POSITA), the functionality of emitting ultrasonic waves is performed by a transducer/probe (or similar) which converts electrical energy to ultrasonic energy; and 4) the transmitter and receiver are interpreted as transmitting circuitry and receiving circuitry respectively i.e., no claim is made as to ultrasonic transducer/probe functionality or location or to any distinction or integration of the transmitter and/or receiver with a transducer/probe.)

Motivation to combine the teaching of YU with that of SAKURAI given in Claim 1 above.
While YU (e.g., ¶ 0007), in disclosing a robot cleaner capable of cleaning an environment and able to detect the orientation of obstacles in front of the robot in order to avoid collisions with the obstacles, would obviously include a driving unit configured to move the main body … and a controller configured to control the driving unit using an output value of the ultrasonic sensor, in the spirit of the present invention DYSON is relied on to teach:
a robot cleaner performing autonomous driving, the robot cleaner comprising: a main body; a driving unit configured to move the main body; an ultrasonic sensor configured to sense a distance between the main body and an obstacle; and a controller configured to control the driving unit using an output value of the ultrasonic sensor (the robot 2 is capable of propelling itself about its environment autonomously. To achieve this, the robot 2 carries an appropriate control system … The control means takes the form of a controller 200 including appropriate control circuitry and processing functionality to process signals received from its various sensors and to drive the robot 2 in a suitable manner. The controller 200 is interfaced into a sensor suite 202 of the robot 2 by which means the robot gathers information about its immediate environment in order to map its environment and plan an optimum route for cleaning. … the sensor suite 202 may be located in the upright lobes 101 on the front of the robot which provides an unobstructed view of the path ahead. The sensor suite 202 may comprise infrared and ultrasonic transmitters and receivers providing the controller 200 with information representative of the distance of the robot 2 from various features in an environment … The controller 200 is therefore operable to control the traction units 20 in order to navigate the robot 2 around the room which is to be cleaned. [¶ 0075])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of YU and SAKURAI with that of DYSON for advantage of robotic floor cleaning devices, especially vacuum cleaners … to navigate an area of a home or office autonomously and unobtrusively whilst cleaning the floor. (DYSON: ¶ 0004)

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over YU, SAKURAI and DYSON in view of U.S. Patent 9946914 to KITCHENS et al. (hereinafter “KITCHENS”).

Regarding Claim 16, the combination of YU, SAKURAI, and DYSON teaches the robot cleaner of claim 15.
While the combination of YU and SAKURAI does not explicitly teach, or is not relied on to teach, in the same field of endeavor KITCHENS teaches:
wherein a circuit constituting the electrical signal transmission unit is installed separately from a circuit constituting the controller (FIG. 1 is a block diagram that shows example components of an apparatus according to some disclosed implementations. In this example, the apparatus 101 includes an ultrasonic sensor system 102 and a control system 106. Some implementations of the apparatus 101 may include an interface system 104 and/or a platen 110. … In some examples, as suggested by the dashed lines within the ultrasonic sensor system 102, the ultrasonic sensor system 102 may include an ultrasonic receiver array 103 and a separate ultrasonic transmitter 105. In some such examples, the ultrasonic transmitter 105 may include an ultrasonic plane-wave generator. … However, various examples of ultrasonic sensor systems 102 are disclosed herein, some of which may include a separate ultrasonic transmitter 105 [Column 6 Lines 6 – 22] … The control system 106 may include one or more general purpose single- or multi-chip processors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs) or other programmable logic devices, discrete gates or transistor logic, discrete hardware components, or combinations thereof. [Column 6 Lines 45 – 51]) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of YU, SAKURAI, and DYSON with that of KITCHENS for advantage of an ultrasonic sensor system and a control system that is configured for communication with the ultrasonic sensor system. (KITCHENS: Column 1 Lines 33 – 35) 

Claims 17 - 19 rejected under 35 U.S.C. 103 as being unpatentable over YU, SAKURAI, DYSON, and KITCHENS in view of SATO.

Regarding Claim 17, the combination of YU, SAKURAI, DYSON, and KITCHENS teaches the robot cleaner of claim 16.
While the combination of YU, SAKURAI, DYSON, and KITCHENS does not explicitly teach, or is not relied on to teach, in the same field of endeavor SATO teaches:
wherein the electrical signal transmission unit transmits a predetermined electrical signal to the receiver before ultrasonic waves emitted by the transmitter reaches the receiver (the ultrasonic transmitting circuit 20 performs ultrasonic transmission … based on a control signal from the control processor 31. [¶ 0023] … the ultrasonic receiving circuit 21 performs ultrasonic reception … based on a control signal from the control processor 31. [¶ 0024])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of YU, SAKURAI, DYSON, and KITCHENS with that of SATO for advantage of a control processor 31 [that] controls the ultrasonic transmitting circuit 20, the ultrasonic receiving circuit 21, … and the like. (SATO: ¶ 0033)

Regarding Claim 18, the combination of YU, SAKURAI, DYSON, KITCHENS, and SATO teaches the robot cleaner of claim 17.
YU further discloses:
wherein the receiver outputs a first signal by an electrical signal received from the electrical signal transmission unit, and outputs a second signal by ultrasonic waves emitted by the transmitter (the controller (400) being used to control the plurality of ultrasonic transmitters (200) to transmit first ultrasonic wave signals. [ABSTRACT])

Regarding Claim 19, the combination of YU, SAKURAI, DYSON, KITCHENS, and SATO teaches the robot cleaner of claim 18.
YU further discloses:
wherein the receiver outputs the first signal prior to the second signal (the controller (400) being used to control the plurality of ultrasonic transmitters (200) to transmit first ultrasonic wave signals. [ABSTRACT]. The Examiner notes that as illustrated in Figs. 10 and 11 of the present disclosure, both the first signal and the second signal appear to be “output” by the receiver (not the transmitter) and appear to be the same signal differentiated only in time.)

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over YU, SAKURAI, DYSON, KITCHENS, and SATO in view of U.S. Patent Publication 2020/0216129 to SUTHERLAND et al. (hereinafter “SUTHERLAND”).

Regarding Claim 20, the combination of YU, SAKURAI, DYSON, KITCHENS, and SATO teaches the robot cleaner of claim 18.
While the combination of YU, SAKURAI, DYSON, KITCHENS, and SATO does not explicitly teach, or is not relied on to teach, in the same field of endeavor SUTHERLAND teaches:
wherein the controller receives an output of the first signal and an output of the second signal through a single harness (The present application also discloses a unique hub design where a wheel cover (or hub-cap) can be non-rotatably mounted on the axle. With this embodiment, a sensor, such as an ultrasonic or time of flight depth sensor or a computer vision camera, can be mounted in the wheel cover and the sensor can be connected with a wiring harness to a computer processor provided in the base module by a through passage in the axle if a direct connection is required. It is also possible that the sensor can be a multi-part arrangement with a portion rotating with the wheel and a nearby part or parts of such sensor arrangement held stationary and fixed to the wheel cover. Such sensor arrangement might, for example, provide a timing measurement delivering accurate wheel speed information. [¶ 0007])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of YU, SAKURAI, DYSON, KITCHENS, and SATO with that of SATO for advantage of mobile robots or mobile platforms that can be customized for specific robotic applications. … the design [that] allows for the installation of sensors (like ultrasonic, time-of-flight, or infrared) 95 at each corner. [¶¶ 0001 and 0059])

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is 571-270-1279.  The examiner can normally be reached 9:00 am - 6:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644